DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 Applicants’ response of September 7, 2022, to the non-final action mailed January 26, 2022, has been entered. Claims 1-62 have been cancelled and claims 63-70 have been newly added.  Accordingly, claims 63-100 are pending in the application. Claims 77-80, 92-95, and 98-100 stand withdrawn without traverse, as drawn to a non-elected invention or nonelected anti-inflammatory agent species.
Claims 63-76, 81-91, and 96-97 are under current examination.
Withdrawn Claim Rejections - 35 USC § 112

	Claims 49-51 were rejected in the previous Office action mailed January 26, 2022, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicants' amendment to the claims renders the rejection moot.  Applicant has cancelled claims 49-51 and newly added claim 87 limits the movement in response to absorption of wound exudate from a wound.  Accordingly, the rejection is hereby withdrawn.  


Withdrawn Claim Rejections - 35 USC § 103

	Claims 31-36, 6-12, 15-16, 18-20, 21, 39, 43-47, and 53 were rejected in the previous Office action mailed January 26, 2022, under 35 U.S.C. 103 as being unpatentable over the combination Calo (PhD Thesis: Developing new interface materials for wound care applications 2-16, IDS) and Harrison et al. (Pharmaceutics 2018, 10, 71; pp. 1-13) as evidenced by Demir et al. (European Journal of Pharmaceutics and Biopharmaceutics 117 (2017) 183-194) Applicants'  amendment to the claims renders the rejection moot.  Applicant has cancelled claims 31-36, 6-12, 15-16, 18-20, 21, 39, 43-47, and 53 and newly added claim 63 limits the drug to clobetasone butyrate.   Harrison discloses the use of the anti-inflammatory agent hydrocortisone (page 8; paragraph 2) rendering the rejection moot.  Accordingly, the rejection is hereby withdrawn.  The claims are subject to new grounds of rejection as set forth below.   
 
	Claims 48-51 were rejected in the previous Office action mailed January 26, 2022, under 35 U.S.C. 103 as being unpatentable over the combination Calo (PhD Thesis: Developing new interface materials for wound care applications 2-16, IDS) and Harrison et al. (Pharmaceutics 2018, 10, 71; pp. 1-13) ad evidenced by Demir et al. (European Journal of Pharmaceutics and Biopharmaceutics 117 (2017) 183-194) as applied to claim 31 above, and further in view of Beck et al. (Pub. No.: US 2009/0280182; Pub. Date: Nov. 12, 2009).  Applicants'  amendment to the claims renders the rejection moot.  Applicant has cancelled claims 48-51 and newly added claim 63 limits the drug to clobetasone butyrate.   Harrison discloses the use of the anti-inflammatory agent hydrocortisone (page 8; paragraph 2) rendering the rejection moot.  Accordingly, the rejection is hereby withdrawn.  The claims are subject to new grounds of rejection as set forth below.   

	Claim 52 was rejected in the previous Office action mailed January 26, 2022, under 35 U.S.C. 103 as being unpatentable over the combination Calo (PhD Thesis: Developing new interface materials for wound care applications 2-16, IDS) Harrison et al. (Pharmaceutics 2018, 10, 71; pp. 1-13) as evidenced by Demir et al. (European Journal of Pharmaceutics and Biopharmaceutics 117 (2017) 183-194) and Beck et al. (Pub. No.: US 2009/0280182; Pub. Date: Nov. 12, 2009) as applied to claims 31 and 48 above, and further in view of Fermando et al. (Pub. No.: WO2013/126049; Pub. Date: August 29, 2013).  Applicants'  amendment to the claims renders the rejection moot.  Applicant has cancelled claim 52 and newly added claim 63 limits the drug to clobetasone butyrate.   Harrison discloses the use of the anti-inflammatory agent hydrocortisone (page 8; paragraph 2) rendering the rejection moot.  Accordingly, the rejection is hereby withdrawn.  The claims are subject to new grounds of rejection as set forth below.   


New Claim Rejections - 35 USC § 103
	Applicant’s amendment necessitates the new grounds of rejection
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 63-76, 81-85, and 91 rejected  35 U.S.C. 103 as being unpatentable over the combination Calo (PhD Thesis: Developing new interface materials for wound care applications 2-16, IDS) and Taylor et al. (Pub. No.: WO 2017/197262; Pub. Date: Nov. 16, 2017) as evidenced by Demir et al. (European Journal of Pharmaceutics and Biopharmaceutics 117 (2017) 183-194)
	Regarding claim 63, Calo discloses a wound dressing  comprising hydrogels (page 72 paragraph 2 and page 99), wherein the hydrogel comprises superporous polyvinyl alcohol and polyvinyl alcohol - polymethylvinyl ether/maleic anhydride  and a plurality of pores(page 99 and page 101 bottom paragraph), wherein the composition comprise an active agent (page 113).  With respect to the newly narrowed limitation of polymethylvinyl ether/maleic acid being poly(methyl vinyl ether-alt-maleic acid), Calo discloses that the super porous  hydrogels were prepared from poly(methyl vinyl ether-alt maleic anhydride)  (page101 bottom paragraph).  In an aqueous solution poly(methyl vinyl ether-alt maleic anhydride)  (page101 bottom paragraph) becomes the poly(methyl vinyl ether-alt maleic acid)  (page101 bottom paragraph). Specifically, water hydrolyzes anhydrides into their corresponding carboxylic acids.  This conversion of poly(methylvinyl ether-alt- maleic anhydride) to polymethylvinyl ether alt maleic acid is evidence by Demir which discloses polymethylvinyl ether/maleic anhydride a five membered anhydride ring that converts into the free acid form by hydrolysis (page 183 column 1 paragraph 1).  But Calo does not disclose wherein the drug is the anti-inflammatory agent clobetasome butyrate.
	However in the same field of endeavor of hydrogels for drug delivery  to sites including wounds (abstract and page 17 paragraph 1) Taylor discloses the use of the anti-inflammatory agent hydrocortisone  (page 26; paragraph 27).
	
Regarding claim 64, Calo discloses wherein the superporous hydrogel has pore size of about 400 µm (page 197 paragraph 1).

Regarding claim 65, Calo discloses wherein the superporous hydrogel has a swell ratio including the instantly claimed range of  4000 to 85000% after about 24 hours (page 108 Figure).

Regarding claim 66, Calo discloses the superporous hydrogel with a Young’s modulus of1x10-4 to 2.6x10-5 N/mm2 (page 110 Table).

Regarding claim 67, Calo discloses the superporous hydrogel with a tensile strength at break of 2.2 X10-6 to 1.1x10-5 N/mm2 (page 110 Table).

Regarding claim 68, Calo discloses the superporous hydrogel with a maximum strength at break of 6.3 X10-3 to 4.7x10--2 N/mm (page 110 Table).

	 Regarding claims 69-76, each is a product by process claim directed toward the wound dressing comprising a polymeric superporous hydrogel  and a plurality of pores.   Calo discloses a wound dressing comprising hydrogels (page 72 paragraph 2 and page 99), wherein the hydrogel comprises superporous polyvinyl alcohol and polyvinyl alcohol - polymethylvintyl ether-alt-maleic anhydride in an aquous solution that converts polymethylvinyl ether-alt-maleic anhydride to polymethylvintyl ether-alt-maleic acid, and a plurality of pores(page 99 and page 101 bottom paragraph), wherein the superporous hydrogel has  pore size, swell ratio, Young’s modulus, tensile strength, and maximum strength at break encompassing the instantly claimed ranges as fully set forth above.  The claimed composition and the product of Calo are identical or substantially identical.  In accordance with MPEP §2113 “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially  identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433”  Furthermore, according to MPEP §2113, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.).

Regarding claims 81 and 82, Calo discloses a wound dressing comprising hydrogels (page 72 paragraph 2 and page 99), wherein the hydrogel comprises superporous polyvinyl alcohol and polyvinyl alcohol - polymethylvintyl ether-alt-maleic anhydride in an aqueous solution that converts polymethylvinyl ether-alt-maleic anhydride to polymethylvintyl ether-alt-maleic acid, and a plurality of pores(page 99 and page 101 bottom paragraph), wherein the superporous hydrogel has  pore size, swell ratio, Young’s modulus, tensile strength, and maximum strength at break encompassing the instantly claimed ranges as fully set forth above.  The claimed composition and the product of Calo are identical or substantially identical, therefore the polymeric superporous hydrogel would be expected to exhibit intrinsic antimicrobial activity against Staphylococcus aureus .  “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Additionally Calo discloses wherein the hydrogel has antimicrobial activity against staphylococcus aureus (page 113 figure 4.6) and page 114 top paragrapp)..

Regarding claims 83-85, Calo discloses wherein the superpours hydrogel  is made from an aqueous mixture of PVA and MPVEMA  and a very small amount of foaming agent used to form the foam and then subject to the autoclaving process, therefore there are no initiators, no initiators, and no foam stabilizers present in the super porous hydrogel (page 101 bottom paragraph).  With respect to the sodium bicarbonate foaming agent when it is autoclaved it decomposes to carbon dioxide, water vapor, and sodium carbonate and as such there is no trace amount of foaming agent left.

	Regarding claim 91, Calo discloses wherein the superporous hydrogel is in the form of a foam (page 102 paragraph 1.  By its very existence a foam has length, width, and height.
	
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the disclosures of Calo and Taylor et al. to include the anti-inflammatory agent clobetasone butyrate in a hydrogel for wound management as disclosed by Taylor, wherein the hydrogel is a superporous hydrogel as disclosed by Calo as part of a wound dressing as a matter of combing prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so as hydrogels are known to act as reservoirs and for rate controlling release of drugs as evidenced by the teaching of Taylor (Page 6 paragraphs 2 and 3)  One who would have practiced the invention would have had a reasonable expectation of success because Calo had already disclosed a superporous hydrogel for wound dressing containing a drug while Taylor provided guidance with respect to the drug in a hydrogel being clobetasone butyrate.  It would have only required routine experimentation to modify the method of Calo to include the anti-inflammatory agent hydrocortisone as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.

	Claims 86-89, 96 and 97 are rejected under 35 U.S.C. 103 as being unpatentable over the combination Calo (PhD Thesis: Developing new interface materials for wound care applications 2-16, IDS) and Taylor et al. (Pub. No.: WO 2017/197262; Pub. Date: Nov. 16, 2017) as applied to claim 63 above, and further in view of Beck et al. (Pub. No.: US 2009/0280182; Pub. Date: Nov. 12, 2009).
	Regarding claim 86, the combination of Calo, Taylor et al., and Demir et al. remains as applied to claim 31.  While the combination of references disclose a wound dressing  comprising hydrogels (page 72 paragraph 2 and page 99), wherein the hydrogel comprises superporous polyvinyl alcohol and polyvinyl alcohol - polymethylvinyl ether/maleic anhydride  and a plurality of pores(page 99 and page 101 bottom paragraph), wherein the composition comprise an active agent (page 113).  With respect to the limitation of polymethylvinyl ether/maleic acid being poly(methyl vinyl ether-alt-maleic acid), Calo discloses that the super porous  hydrogels were prepared from poly(methyl vinyl ether-alt maleic anhydride)  (page101 bottom paragraph).  In an aqueous solution poly(methyl vinyl ether-alt maleic anhydride)  (page 101 bottom paragraph) becomes the poly(methyl vinyl ether-alt maleic acid)  (page 101 bottom paragraph) and the use of the use of the anti-inflammatory agent the anti-inflammatory agent clobetasone butyrate  (Taylor page 26; paragraph 27) as fully set forth above.  But the combination does not disclose a wound dressing with a plurality of layers, wherein the superporous hydrogel in in one layer and the anti-inflammatory agent is in another layer of said plurality of layers.
	However, in the same field of endeavor of wound dressing comprising hydrogels and actives (abstract), Beck discloses wherein the wound dressing is multilayered (figures 9A, 9B, 17, and 20), wherein one layer may contain the hydrogel and the other layer contains the active agent (vulnerary agent) ([0116] and figures 9A and 9B).
Regarding, claim 87, as  Calo discloses a wound dressing comprising hydrogels (page 72 paragraph 2 and page 99), wherein the hydrogel comprises superporous polyvinyl alcohol and polyvinyl alcohol - polymethylvintyl ether-alt-maleic anhydride in an aqueous solution that converts polymethylvinyl ether-alt-maleic anhydride to polymethylvintyl ether-alt-maleic acid, and a plurality of pores(page 99 and page 101 bottom paragraph), wherein the superporous hydrogel has  pore size, swell ratio, Young’s modulus, tensile strength, and maximum strength at break encompassing the instantly claimed ranges as fully set forth above.  The claimed composition and the product of Calo are identical or substantially identical, therefore the polymeric superporous hydrogel would be expected to exhibit intrinsic capability to move by swelling from the update of fluids.  “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
	Regarding claim 88, Beck discloses wherein the wound dressing is multilayered and substantially perpendicular to a wound site when applied to the wound site (figures 9A, 9B, 17, and 20 and [0116]).
	Regarding claim 89, Beck discloses wherein the multilayerd wound dressing comprising a hydrogel  is (figures 9A, 9B, 17, and 20), wherein one layer may contain the hydrogel and the other layer contains the active agent, and wherein the wound dressing absorbs wound exudates and absorbs moisture ([0116] and figures 9A and 9B).
	Regarding claim 96, Beck discloses a barrier layer, which reads the another of plurality layer, wherein the barrier layer is made from latex rubber [0120].

Regarding claim 97, Calo discloses wherein the hydrogel is superporous polyvinyl alcohol and polyvinyl alcohol - polymethylvinyl ether/maleic anhydride  and a plurality of pores(page 99 and page 101 bottom paragraph), this reads on wherein a single  polymeric superporous hydrogel.

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the disclosures of Calo, Taylor et al., and Beck et al. to include multiple layers in a wound dressing  wherein the hydrogel and  active are in different layers as disclosed by Beck wherein the active agent is the anti-inflammatory agent clobetasone butyrate  (Taylor page 26; paragraph 27) in a hydrogel for wound management as disclosed by Harrison, wherein the hydrogel is a superporous hydrogel as disclosed by Calo as part of a wound dressing as a matter of combing prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so in order to keep the wound exudates which is absorbed by the hydrogel away from the active agent which is to be delivered to the wound as evidenced by  Beck [0116]. One who would have practiced the invention would have had a reasonable expectation of success because Calo and Taylor had already disclosed a superporous hydrogel with clobetasone butyrate  (Taylor page 26; paragraph 27), while Beck provided guidance that the wound dressing is multilayered and that the hydrogel and the active are in different layers .  It would have only required routine experimentation to modify the wound dressing of Calo to include multiple layers wherein the superporous hydrogel is in one layer and the anti-inflammatory agent is in another layer as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.
	Claim 90 is rejected under 35 U.S.C. 103 as being unpatentable over the combination Calo (PhD Thesis: Developing new interface materials for wound care applications 2-16, IDS) and Taylor et al. (Pub. No.: WO 2017/197262; Pub. Date: Nov. 16, 2017)  as evidenced by Demir et al. (European Journal of Pharmaceutics and Biopharmaceutics 117 (2017) 183-194) and Beck et al. (Pub. No.: US 2009/0280182; Pub. Date: Nov. 12, 2009) as applied to claims 63 and 86 above, and further in view of Fermando et al. (Pub. No.: WO2013/126049; Pub. Date: August 29, 2013).
	Regarding claim 90, the combination of Calo, Taylor et al., Demir et al., and Beck et all remains as applied to claims 63 and 86.  While the combination of references disclose a multilayerd wound dressing  comprising hydrogels (page 72 paragraph 2 and page 99), wherein the hydrogel comprises superporous polyvinyl alcohol and polyvinyl alcohol - polymethylvinyl ether/maleic anhydride  and a plurality of pores(page 99 and page 101 bottom paragraph), wherein the composition comprise an active agent (page 113), and wherein the hydrogel and the active are in different layers of the wound dressing [0116].  With respect to the newly narrowed limitation of polymethylvinyl ether/maleic acid being poly(methyl vinyl ether-alt-maleic acid), Calo discloses that the super porous  hydrogels were prepared from poly(methyl vinyl ether-alt maleic anhydride)  (page101 bottom paragraph).  In an aqueous solution poly(methyl vinyl ether-alt maleic anhydride)  (page101 bottom paragraph) becomes the poly(methyl vinyl ether-alt maleic acid)  (page101 bottom paragraph) and the use of the use of the anti-inflammatory agent clobetasone butyrate  (Taylor page 26; paragraph 27) as fully set forth above.  But the combination des not disclose a wound dressing further comprising a sensor.
	However in the same field of endeavor of wound dressing comprising a multiple layers ([0025] and Fig. 1), Fermando discloses wherein the wound dressing further comprises a sensor [0031].
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the disclosures of Calo, Taylor et al, Beck et al., and Fermando to include a sensor as disclosed by Fermando in multiple layers in a wound dressing  wherein the hydrogel and  active are in different layers as disclosed by Beck wherein the active agent is the anti-inflammatory agent clobetasone butyrate  (Taylor page 26; paragraph 27) in a hydrogel as disclosed by Taylor, wherein the hydrogel is a superporous hydrogel as disclosed by Calo as part of a wound dressing as a matter of combing prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to include a sensor in the wound dressing in order to detect and receive data concerning the ongoing treatment of a wound as evidenced by Fermando.  One who would have practiced the invention would have had a reasonable expectation of success because the combination of Calo, Taylor, and Beck had already disclosed a multilayer wound dressing comprising superporous hydrogel and hydrocortisone, while Fermando provided guidance to include a sensor in a wound dressing.  It would have only required routine experimentation to modify the wound dressing to include a sensor as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617